IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0910
                            Filed September 10, 2015

IN THE INTEREST OF K.S.,
      Minor Child,

A.S., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Louise Jacobs,

District Associate Judge.



      The mother appeals the termination of her parental rights. AFFIRMED.



      Susan Stockdale, Windsor Heights, for appellant-mother.

      Thomas J. Miller, Attorney General, Kathryn S. Miller-Todd and Kathryn K.

Lang, Assistant Attorneys General, John P. Sarcone, County Attorney, and

Stephanie Brown, Assistant County Attorney, for appellee.

      Donald Williams, Des Moines, for father.

      Kayla Stratton of Juvenile Public Defender Office, Des Moines, attorney

and guardian ad litem for minor child.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                               2



BOWER, J.

           A mother appeals the termination of her parental rights to a child.1 She

claims the State failed to prove the statutory grounds for termination by clear and

convincing evidence. We find the State has presented clear and convincing

evidence K.S. could not be returned to the mother’s care at the time of the

termination hearing. We affirm the juvenile court order.

I.         BACKGROUND FACTS AND PROCEEDINGS

           The child, K.S., was born in 2006. K.S. first came to the attention of the

Department of Human Services (DHS) in 2011 due to the mother’s issues with

substance abuse. K.S. was adjudicated a child in need of assistance (CINA) and

removed from the mother’s care. Subsequently, K.S. was allowed to return to

the mother’s care and the case was closed. The present case was initiated in

2013 due to reports the mother had relapsed and was again using illegal

substances.        K.S. was removed from the mother’s care on August 5, and

adjudicated a CINA on September 17, 2013, pursuant to Iowa Code sections

232.2(6)(b), (c)(2), and (n) (2013). The court found K.S. could not be returned to

the mother’s home due to her continued use of illegal substances.

           A permanency hearing was held on August 5, 2014. The court found the

mother had attended inpatient substance abuse treatment (from August 21, 2013

through July 8, 2014), but did not allow K.S. to return to her care and reasoned:

           [The mother] has a lengthy history of substance abuse and it is
           unclear whether she will be able to maintain any sobriety. She also
           does not have the stability or home to which the children may be


1
     The father consented to the termination of his parental rights and does not appeal.
                                         3



       returned. Also, the children continue to address the issues that are
       presented because of what they were exposed to while in the care
       of their mother. The children’s guardian ad litems take the position
       that the mother has yet to demonstrate she has taken
       accountability for the negative impact of her poor decision-making
       on the children. It is reported that the younger child demonstrates
       sexualized behavior and the older child is parentified in his
       behavior.

The court also found the State had made reasonable efforts to eliminate or

prevent the need for removal of the children from the home. The court ordered

K.S. could return to the mother’s care within six months if she adhered to the

following:

       Insight and accountability as discussed on the record; stability and
       a home for the children; maintain sobriety; parental nurturing
       support for the children by attending and/or provide support for their
       activities; and encouragement and support for their reading and
       school readiness; and development and practice of appropriate
       parental structure. [The mother] shall not engage her children in
       adult decisions and shall not engage in behavior and/or
       communication with them that places them in the position of being
       “secret keepers.”

The court ordered the State to look for a pre-adoptive home if the mother “did not

do well.”

       The court held a permanency review hearing on November 11, 2014. The

court found the mother had not maintained contact with K.S. “as frequently as the

opportunity for such allowed.” She missed visitations and did not fully participate

in drug screens with the DHS. The court set a termination hearing for January

14, 2015.

       After the termination hearing, the court entered an order terminating the

mother’s parental rights to K.S. pursuant to Iowa Code sections 232.116(1)(f)

and (g). The mother now appeals from the juvenile court’s order.
                                           4



II.    STANDARD OF REVIEW

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).      We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.    Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III.   DISCUSSION

       Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39.       The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.   Id.   Finally, if the

statutory best-interest framework supports termination of parental rights, the

court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id. Since the mother

has only challenged the first-step (grounds for termination) we will limit our

review solely to an analysis of the first step.

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by
                                        5



the record. D.W., 791 N.W.2d at 707. To terminate parental rights under section

232.116(1)(f), the State must show the child is four years of age or older, has

been adjudicated a CINA, has been removed from the home for a requisite

period of time, and the juvenile court could not return the child to the parent’s

custody at the present time pursuant to section 232.102. Iowa Code

§ 232.116(1)(f). K.S. is of the requisite age, has been adjudicated CINA, and has

been removed from the mother’s home for at least twelve of the last eighteen

months. At issue is whether the State presented clear and convincing evidence

K.S. could not be returned to the mother’s care pursuant to section 232.102.

Iowa Code § 232.116(1)(f)(4).

      At the termination hearing, the juvenile court found the mother had not

remedied the circumstances that caused the initial removal of K.S., and therefore

found K.S. could not be returned to the mother’s care. We agree. The record

shows the mother made some small strides towards reunification by securing

housing and seeking employment. However, we note that the mother has had

several past founded child abuse reports, has had her parental rights terminated

with a prior child due to substance abuse, has received several opportunities to

maintain sobriety but has failed each time, has exposed the child to domestic

violence, has exposed the child to a sex offender and the child is now showing

signs of sexualized behavior. Based upon this evidence, the State proved by

clear and convincing evidence the children could not be returned to the mother at

the time of the termination hearing. The juvenile court highlighted the evidence

in the record supporting termination:
                                           6



               At the time of the termination hearing, [the mother] had
       obtained an apartment, having moved into the apartment shortly
       before the termination hearing began. She did not always show
       clear thinking about getting a stable home for her children. At one
       time she reported to the FSRP worker that she would find a three-
       bedroom home and then start looking for jobs.                   She was
       unsuccessful in getting such a home, as would be logical, because
       she only has disability income in the amount of approximately $500
       a month (which apparently is to rise to about $700).
               Despite [the mother]’s history of years of services, significant
       concerns remain about her sobriety, her being able to establish and
       maintain sobriety, her insight into how her decision-making affects
       her children, her ability to incorporate the lessons being taught into
       her parenting, and whether or not she could protect [K.S.] from
       exposure to inappropriate people including her own father.
               Despite [the mother] having received years of service, it is
       more apparent that additional time for her to participate in services
       is not likely to result in [K.S.] being able to return to her care. At the
       permanency hearing she had already given an additional six
       months. And, she had CINA cases open in the past.

       We find the State presented clear and convincing evidence K.S. could not

be returned to his mother’s care at the time of the termination hearing and affirm

the juvenile court’s order.

       AFFIRMED.